Citation Nr: 0801514	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
metastatic carcinoma of the liver and intra-abdominal area.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.W.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in September 2006; a 
transcript is of record.  In September 2006 and August 2007 
the Board received additional evidence that had not been 
reviewed by the RO.  The veteran has waived initial RO 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).  Consequently, the Board may proceed with the 
adjudication of this claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
metastatic carcinoma of the liver and intra-abdominal area 
was diagnosed late and that the delay more likely than not 
adversely affected the veteran's prognosis.


CONCLUSION OF LAW

The treatment received at a VA medical facility aggravated a 
disability.  38 U.S.C.A. § 1151 (West 2002).    



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    The duty to assist and to notify arises upon 
receipt of a complete or substantially complete application 
for benefits.  Id.  For reasons explained more fully below, 
the Board is granting the veteran's claim for service 
connection.  Further discussion of the VCAA with respect to 
this issue is unnecessary at this time.  

Legal Criteria

The United States Code provides that in certain 
circumstances, veterans may be compensated for disabilities 
resulting from VA medical treatment.  In general, when a 
veteran experiences additional disability as the result of 
hospital care, medical or surgical treatment, or examination 
furnished by VA, disability compensation shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2007).  Such is considered a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).  

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, or 
examination resulted in the veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
does not establish cause.  38 C.F.R. § 3.361(c)(1) (2007).

Medical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  38 
C.F.R. § 3.361(c)(2) (2007).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  38 C.F.R. § 3.361(d) (2007).  

Showing that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused additional 
disability can be done by one of two ways.  First, fault can 
be shown by evidence that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider.  Second, fault can be shown by evidence that VA 
furnished the care without the veteran's, or in appropriate 
cases, the veteran's representative's informed consent.  See 
38 C.F.R. § 3.361(d)(1)(i)-(ii) (2007).    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Evidence and Analysis

The veteran has contended, through written correspondences 
and at his video conference hearing testimony, that VA 
healthcare providers failed to timely diagnosis his 
metastatic carcinoma of the liver and that such a delay 
resulted in the aggravation of his disease.  Specifically, 
the veteran asserted his cancer would not have metastasized 
had he been properly treated sooner.  

The veteran, his wife (G.W.), and his representative cited 
multiples episodes of treatment, from as early as 1990 to 
when he was ultimately diagnosed with the disease in March 
2003, as evidence that VA physicians failed to diagnose and 
treat his disease in a timely manner.  The veteran also 
testified that for three years prior to his diagnosis in 
March 2003 he was "sick all the time."  The veteran alleged 
that his VA primary care physician, Dr. N.N., ordered 
multiple tests beginning in 1996, which VA failed to perform.  
The veteran also stated that VA should have performed a 
biopsy much earlier than March 26, 2003.

In a statement dated in November 2003, the veteran reported 
that he began to experience a right palm rash in June 2001 
that ultimately progressed to cover more areas of his body.  
The veteran also stated that he had a dermatology referral 
from June 2001 that as of July 2002 had not been scheduled.  
The veteran stated that he had to call VAMC to schedule the 
appointment himself.  The veteran also explained that he 
became frustrated during his appointments trying to explain 
his symptoms, which included full flushing of his face, 
chest, and shoulders, with diarrhea 6-7 times daily.   

The pertinent medical history, which is found in his VAMC 
treatment records, is summed up as follows.  In January 1990, 
the veteran was admitted to VAMC, Beckley for upper GI 
bleeding with suspected duodenal ulcer.  The veteran 
underwent an esophagogastroduodenoscopy at that time.  An 
upper gastrointestinal (UGI) series at that time showed the 
possibility of extrinsic pressure, although the reviewing 
physician considered this possibility to be remote.  A biopsy 
at that time was non-specific.

In March 1996, Dr. N.N. ordered a UGI and echocardiogram.  
Progress notes dated in August 1996, December 1996, and March 
1999 indicated that these tests had not yet been performed.  
It is unclear from the records why these tests had not been 
performed. 

In October 1998, a clinic progress note showed that the 
veteran complained of stomach and chest pain.  

In August 2000, the veteran presented to Dr. N.N. with 
swelling in the hand.  Dr. N.N. noted the presence of edema 
in the left hand at that time.  A VAMC clinic progress note, 
dated in June 2001, reflected that the veteran presented with 
rashes on the right palm and pain in the left breast.  Dr. 
N.N. referred the veteran to dermatology.  In January 2002, 
S.T, Physician Assistant, Certified reported in a clinic 
progress note that the veteran continued to experience a rash 
on his hands and that the veteran had not yet been seen by 
dermatology.  S.T. stated that "we will check whatever 
happened to the consult for Dermatology."  According to the 
clinical progress note, the veteran denied chest pain, 
shortness of breath, nausea, vomiting, constipation, and 
diarrhea at that time.  

Records showed that in July 2002 the veteran again presented 
to Dr. N.N. with complaints of skin rashes.  According to a 
progress note, the veteran reported that in addition to 
experiencing the skin rashes when driving, he recently began 
to experience them after he ate.  Dr. N.N. stated that he 
referred to the veteran to a hematologist.  The veteran also 
complained of having palpation problem with his breathing.  
Dr. N.N. noted that an echocardiogram was ordered, but 
apparently was not done.

VAMC records showed in October 2002, the veteran again 
presented with complaints of a skin rash, particularly after 
he ate.  In a clinic progress note of that date, Dr. N.N. 
noted that the veteran had an appointment to see a 
dermatologist at VA Richmond in December 2002.  Also 
according to that note, the veteran reported that he had had 
these rashes since April.  Dr. N.N. did not mention the 
previous referral to a hematologist.  

The veteran was finally examined by a VA dermatologist in 
December 2002.  In his consultation, Dr. W.B. noted that the 
veteran's complaints of warm, red skin and diarrhea after he 
ate.  Based on these clinical presentations and the veteran's 
history, Dr. W.B. cited mastocytosis, pheochromocytoma, 
Zollinger-Ellison syndrome, and carcinoid as possible 
etiologies.  Dr. W.B. referred the veteran to 
gastroenterology.  

The veteran was then examined by a gastroenterologist who 
reported in a consultation dated in December 2002 that the 
veteran complained of having the rash for the past year or so 
and that it had gotten worse last spring.  Also in December 
2002, the veteran then underwent a computed tomography (CT) 
scan of the abdomen.  An interpreting radiologist reported 
that the scan showed multiple bull's eye lesions within the 
liver and a large mass compressing the stomach.  These 
findings, according to the doctor, were presumed to represent 
malignancy unless proven otherwise.  The doctor also noted 
sub-centimeter left lower lobe lung nodule.  This, according 
to the doctor, was of indeterminate origin and follow-up was 
necessary to distinguish between metastasis and a post-
inflammatory benign nodule.

On March 26, 2003, the veteran underwent a liver biopsy.  
Based on a report of those findings, the veteran was 
diagnosed with metastatic carcinoid tumor.    

In addition to the VAMC treatment reports and progress notes 
dated from January 1990 to June 2004 and summarized above, 
the record includes 4 medical opinions pertinent to the issue 
at hand.  This include a VA examination report, dated in 
January 2004; an opinion from a private practice physician, 
Dr. J.B., dated in August 2004; independent medical expert 
opinions from Dr. C.B., dated in November 2005 and August 
2007; and a VA medical expert opinion, dated in July 2007.

In the January 2004 VA examination report, the examiner 
stated that he had reviewed the entire claims file and noted 
that the veteran had some nonspecific complaints of rash and 
flushing, which started in the spring of 2002.  The VA 
examiner then discussed the subsequent treatment that the 
veteran received at VA, which included being seen by 
dermatology, and ultimately undergoing a liver biopsy in 
March 2003, which resulted in his diagnosis.

Regarding the veteran's medical treatment at VA, the examiner 
stated that although it appeared that the veteran initially 
had some vague symptoms in spring of 2002, a diagnosis was 
made approximately 1 year later.  Because of the vagueness of 
the symptoms, a diagnosis was usually delayed on average up 
to 2 years from the initial onset of symptoms.  The range, 
according to the examiner, was several months to 20 years.  
The examiner also stated that most carcinoid tumors were 
incidental findings and that "20-80% of them are noted only 
during autopsy."  The examiner also explained that the rate 
of clinically significant carcinoid is about 7-13 cases per 
million per year.  The examiner also stated that only about 8 
percent of the people with carcinoid tumors go on to have 
carcinoid symptoms.

The VA examiner concluded that because of the findings of the 
veteran's symptoms, it was likely that he already had liver 
lesions when he had symptoms in the spring of 2002.  The VA 
examiner explained that more than 90 percent of the time a 
patient had symptoms only when the tumor was metastic to the 
liver.  The VA examiner concluded that the veteran was 
treated appropriately and that he did not feel that the 
veteran was inappropriately diagnosed or that there was any 
delay in treatment.

In the letter from Dr. J.B., a general, thoracic, and 
vascular surgeon, the doctor indicated that he had reviewed 
the veteran's VA records, which revealed a long history of 
Hiatal Hernia and Gastroesophageal reflux disease (GERD).  
Dr. J.B. stated that patients with these conditions had a 
much higher incident of pathology and should be followed more 
closely than the average population.  Dr. J.B. also noted 
that the veteran had repeatedly complained of epigastric and 
substernal chest pains to his primary care physician.  Dr. 
J.B. also noted that the veteran claimed to have started 
complaining of an erythematous rash as early as in January 
2001, increased abdominal pain and diarrhea in late 2001, and 
worsening flushing sensation and erythemia by July 2002.  

Dr. J.B. noted that it was not until February 2003 that a CT 
scan was ordered.  Dr. J.B. stated that in his opinion, a CT 
scan should have been ordered 1 1/2 to 2 years earlier and that 
there was "no excuse" than can explain why this diagnostic 
procedure was not ordered.

Dr. J.B. stated that the veteran's primary care physician at 
VA did not suspect pathology, which meant a missed or delayed 
diagnosis.  Dr. J.B. also stated that the veteran should have 
been referred to a gastroenterologist rather than a 
dermatologist as he had been.  Dr. J.B. stated that the 
metastic diseases "should have" been diagnosed earlier and 
that due to the delay he was unable to work and support his 
family.  Dr. J.B. also stated that this would have been 
malpractice in the private sector.

In the first independent medical evaluation from Dr. C.B., 
the doctor stated that he had carefully reviewed the 
veteran's service medical records, post-service medical 
records, and imaging reports.  Dr. C.B. concluded that the 
veteran received "poor, negligent, sloppy, careless, and/or 
unskilled care at the hands of his VA primary care physicians 
concerning his workup/diagnosis/treatment for his extrinsic 
stomach mass by the VA in 1990 following his positive upper 
GA/barium swallow."  

Dr. C.B. stated that had the carcinoid been diagnosed in 
1990, the veteran would not have had his current extensive 
disease, his treatment would have been different, he would 
have had a better prognosis for cure, and he would have a 
longer life span.  Dr. C.B. identified himself as a neuro-
radiologist and provided a curriculum vitae detailing his 
experience.

In the July 2007 VA medical expert opinion, Dr. J.L. 
summarized the pertinent medical history as found in the 
claims file.  Regarding the time of the clinical onset of the 
veteran's currently diagnosed malignant carcinoid syndrome, 
Dr. J.L. stated that although the veteran could possibly have 
had a clinically undetected carcinoid tumor in 1990 when he 
underwent UGI series for GI bleeding, it would have been very 
difficult for any provider to suspect carcinoid tumor based 
on the veteran's clinical presentation at that time.  Dr. 
J.L. noted that the medical records reflected inflammation at 
the pylorus and in the proximal one inch of the duodenum with 
a lot of spacity in the duodenum, no bleeding, no 
ulcerations, and no tumors.  

Dr. J.L. then stated, "I can not determine when was the 
clinical onset of the carcinoid syndrome but I would opine 
that it was in Spring of year 2002 when he presented with the 
symptoms (flushing, diarrhea)."  Dr. J.L. stated that the 
carcinoid tumor appeared to have originated from the stomach 
by pathology report, but that he did not know the approximate 
time of its histologic origin and macroscopic emergence.

Regarding whether there was a demonstrable delay in diagnosis 
of the primary tumor or in the recognition of the carcinoid 
syndrome, Dr. J.L. stated that at the time of the diagnosis 
the veteran was already found to have metastatic disease and 
"[t]here is no factual evidence of where was the primary 
tumor [sic]."  Dr. J.L. went on to say that if the symptoms 
started in spring and the final work up was done in December, 
it could be considered a delay in diagnosis.  Dr. J.L. also 
stated that it was "as likely as not" that such delay and 
adverse affects were due to VA fault.

Dr. C.B., in his August 2007 letter, stated that he had 
reviewed Dr. J.L.'s report and that he agreed with Dr. J.L. 
that the veteran had clinically undetected carcinoid in 1990.  
Dr. C.B., however, stated that he had a "very likely level 
of confidence" that the veteran had clinically undetected 
carcinoid as opposed to Dr. J.L., who put his confidence only 
at the "could possibly" level.  In support of his 
conclusion that he had a "very likely level of confidence" 
that the veteran had a clinically undetected carcinoid in 
1990, Dr. C.B. relied on the "extrinsic compression" 
comment in the January 1990 UGI study report.  Dr. C.B. 
explained that extrinsic compression was the sine quo non for 
a tumor outside of a visceral organ (stomach).  Dr. C.B. 
noted that according to the pathology report, the veteran's 
carcinoid was outside of the stomach, thereby confirming the 
extrinsic compression observations noted in the UGI study 
report.  Dr. C.B. noted that Dr. J.L. did not address that 
observation in his opinion.  

Dr. C.B. also considered the delay in diagnosis to be from 
1990 to 2002 rather than from February 2002 to December 2002.  
Dr. C.B. explained that these tumors could be slow growing.  
Dr. C.B. also stated, with a "very likely level of 
confidence" that the delay in the veteran's carcinoid 
disease diagnosis adversely affected his prognosis.  Dr. C.B. 
cited to literature providing survival rates based on early 
diagnoses.  Dr. C.B. stated that VA's delay in diagnosis put 
the veteran in a 10 percent 5-years survival category.  Dr. 
C.B. explained that the 5-year survival rate was 10 percent 
for gastric carcinoids with distant metastasis, 40 percent 
with regional nodal metastasis, and 49 percent if localized.  
Had the tumor been found and treated earlier, Dr. C.B. 
stated, he would have had a better 5-year survival rate.  Dr. 
C.B. summarized that the diagnosis and treatment was delayed, 
and that because of these delays VA did not meet the standard 
of care, and that these delays adversely affected the 
veteran's prognosis.

Having reviewed the medical opinions, the Board finds that 
compensation under 38 U.S.C.A. 1151 for metastatic carcinoma 
of the liver and intra-abdominal area should be granted.  In 
making this conclusion, the Board acknowledges that the 
evidence in its entirety is not overwhelmingly in the 
veteran's favor.  For example,
the January 2004 VA examination report, which is the most 
unfavorable evidence of record, is highly probative.  That 
examiner provided a discussion of the objective history as 
found in the claims file and of facts and statistics 
regarding the veteran's diagnosed disease to support his 
conclusion that the veteran was treated appropriately and 
that there was no delay in treatment.

Also, it is not clear exactly when the veteran began 
reporting erythema, flushing, and diarrhea.  According to Dr. 
J.B.'s opinion, these symptoms began in late 2001, yet the 
veteran's VAMC treatment records showed that as late as 
January 2002 the veteran denied diarrhea.  Thus, it is not 
exactly clear when he began to report the symptoms that 
according to Dr. J.B. would have warranted additional testing 
such as a CT scan.  Dr. J.B.'s opinion is based largely on 
the veteran's reports, which are not corroborated by his VAMC 
treatment records, and the Board declines to give it much 
weight.

On the other hand, both the VA medical expert opinion and Dr. 
C.B.'s opinions satisfy the criteria needed to grant this 
claim.  Regarding the VA medical expert opinion, the Board 
acknowledges that it lacked clarity; however, it did 
establish that the likely clinical onset was in early 2002, 
that there was a delay in the diagnosis, and that such a 
delay "as likely as not" resulted in additional disability.  

Finally, Dr. C.B.'s opinions also satisfy the criteria, 
namely, by establishing that there was a delay in diagnosis, 
such a delay was due to the fault of VA, and that such a 
delay resulted in additional disability.  Dr. C.B.'s second 
report is particularly probative because like the VA examiner 
who prepared the January 2004 report, Dr. C.B. discussed of 
the objective history as found in the claims file to support 
his conclusion.  


In situations such as this, the benefit of the doubt must be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
metastatic carcinoma of the liver and intra-abdominal area is 
granted.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


